Title: From George Washington to James Innes, 20 October 1779
From: Washington, George
To: Innes, James


        
          sir
          West point October the 20th 1779
        
        I have been honoured with the Board’s Letter of the 18th Ulto and am exceedingly sorry to find—that they had to encounter such difficulties with respect to supplies of Cloathing for the Troops of their State. I hope however from the disposition they shew and the exertions they had determined to make, that the Troops, both Officers & Men, will not experience even for the present, the distresses they have heretofore suffered from a scantiness of Supplies in this instance—and in future from the providence of the Board as well as their inclination that these will be still lessened. As to the means or mode of doing it—the Board from their own experience and a superior knowledge of their own resources and of a variety of local circumstances—will be better able to determine than I possibly can; however I should think—the State itself importing the Cloathing or at least all the Articles for it in the first instance, would be the most eligible plan from every consideration. I inclose a description of the Uniform agreed on for the Virginia line, in a general Arrangement that has been adopted.
        The putting of the Militia on a respectable Military footing—is certainly a desireable object—and whatever can ought to be done, to effect it. In a Country however like ours, where the Inhabitants are thinly settled—and where the Laws which have generally prevailed, have not in their foundation been much calculated to introduce discipline and less attended to in their execution—it is a work at least of great difficulty. All reforms must be the result of Legislative establishments—and the nearer these can be brought to the System which governs regular Armies—the better; the genius however & the prejudices of the people must be regarded. The first & most essential point is to arm them, this done, the bare report will have an influence to prevent invasions & descents.
        I will communicate such parts of the Board’s Letter as relate to

Captain Travis, to Mr Beatty, Commissary of prisoners, who will take occasion to transmit the account to Mr Loring, although I do not think it very essential.
        I have now only to request that the Board will accept my warm acknowledgements for the very polite terms of their Letter—and assurances that I have the honor to be with great respect & esteem their Most Obedt servt
        
          Go: Washington
        
      